—Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered February 17, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 9 to 18 years, unanimously affirmed.
Defendant’s contention that the trial court erred in closing the courtroom during the testimony of the undercover police officer is without merit. The trial court properly directed that the courtroom be closed since the officer was then actively engaged in ongoing undercover operations in the area of the instant arrest, which is readily accessible to the Manhattan courthouse, and he had reason to fear for his safety (see, People v Martinez, 82 NY2d 436, 443). We would reach the same result were we to follow the standards articulated in Ayala v Speckard (89 F3d 91), because the officer’s testimony and the court’s findings established a sufficient nexus between open court testimony and danger to the officer.
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.